
	
		I
		111th CONGRESS
		2d Session
		H. R. 6500
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2010
			Mr. Nadler of New
			 York (for himself, Mr.
			 Conyers, Mr. Scott of
			 Virginia, Mr. Polis of
			 Colorado, Mr. Towns,
			 Mr. Hastings of Florida, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Fair Housing Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Opportunities Made Equal
			 (HOME) Act.
		2.Amending the Fair
			 Housing Act to prohibit certain discrimination
			(a)In
			 general
				(1)Section 804 of the
			 Fair Housing Act (42
			 U.S.C. 3604) is amended by inserting sexual orientation,
			 gender identity, source of income, marital status, after
			 sex, each place it appears.
				(2)Section 805 of the Fair Housing Act
			 (42 U.S.C.
			 3605) is amended by inserting sexual orientation, gender
			 identity, source of income, marital status, after sex,
			 each place it appears.
				(3)Section 806 of the Fair Housing Act
			 (42 U.S.C.
			 3606) is amended by inserting sexual orientation, gender
			 identity, source of income, marital status, after
			 sex,.
				(b)Prevention of
			 intimidationSection 901 of
			 the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by
			 inserting sexual orientation, gender identity, source of income, marital
			 status, after sex, each place it appears.
			(c)DefinitionsSection
			 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by
			 adding at the end the following:
				
					(p)Gender identity means the
				gender-related identity, appearance, or mannerisms or other gender-related
				characteristics of an individual, with or without regard to the individual’s
				designated sex at birth.
					(q)Sexual orientation means
				homosexuality, heterosexuality, or bisexuality.
					(r)Source of income means the
				receipt of Federal, State, or local public assistance including medical
				assistance, or the receipt by a tenant or applicant of Federal, State, or local
				housing subsidies, including rental assistance under section 8 of the United
				States Housing Act of 1937 (42 U.S.C. 1437f) or other rental assistance or
				rental supplements.
					(s)Marital
				status has the same meaning given that term for purposes of the Equal
				Credit Opportunity
				Act.
					.
			3.Amending the Fair
			 Housing Act to extend the definition of discriminatory housing
			 practiceSection 802(f) of the
			 Fair Housing Act (42 U.S.C. 3602(f)) is amended to read as follows:
			
				(f)Discriminatory housing
				practice means an act that is unlawful under section 804, 805, 806, or
				818 of this title, whether occurring pre- or post-acquisition, and also
				includes a failure to comply with the section 808(e)(5) of this title or a
				regulation made to carry out section 808(e)(5).
				.
		4.Amending the Fair
			 Housing Act definition of familial statusSection 802(k) of the Fair Housing Act
			 (42 U.S.C.
			 3602(k)) is amended to read as follows:
			
				(k)Familial status means one or
				more individuals (who have not attained the age of 18 years) residing
				with—
					(1)a parent, foster
				parent, or another person having legal or physical custody of such individual
				or individuals; or
					(2)anyone standing in
				loco parentis of such individual or individuals.
					The
				protections afforded against discrimination on the basis of familial status
				apply to any person who is pregnant or in the process of securing legal custody
				of an individual who has not attained the age of 18
				years..
		5.Amending the Fair
			 Housing Act and the Equal Credit Opportunity Act to provide the Department of
			 Justice with pre-litigation subpoena power
			(a)Equal Credit
			 Opportunity ActSection
			 706(h) of the Equal Credit Opportunity Act (15 U.S.C. 1691e(h)) is
			 amended—
				(1)by inserting
			 (1) after (h); and
				(2)by adding at the
			 end the following:
					
						(2)If the Attorney General has reason to
				believe that any person may be in possession, custody, or control of any
				documentary material or information relevant to an investigation under this
				title, the Attorney General may, before commencing a civil action under
				paragraph (1), issue in writing and cause to be served upon the person, a civil
				investigative demand. The authority to issue and enforce civil investigative
				demands under this paragraph shall be identical to the authority of the
				Attorney General under section 3733 of title 31, United States Code, except
				that the provisions of that section relating to qui tam relators shall not
				apply.
						.
				(b)Fair Housing
			 ActSection 814(c) of the Fair Housing Act (42 U.S.C. 3614(c)) is
			 amended—
				(1)by striking
			 The Attorney General and inserting the following:
					
						(1)In
				generalThe Attorney
				General
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Civil
				investigative demandsIf the
				Attorney General has reason to believe that any person may be in possession,
				custody, or control of any documentary material or information relevant to an
				investigation under this title, the Attorney General may, before commencing a
				civil proceeding under this subsection, issue in writing and cause to be served
				upon the person, a civil investigative demand. The authority to issue and
				enforce civil investigative demands under this paragraph shall be identical to
				the authority of the Attorney General under section 3733 of title 31, United
				States Code, except that the provisions of that section relating to qui tam
				relators shall not
				apply.
						.
				6.Amending the Fair
			 Housing Act so that discrimination in real estate-related transactions includes
			 the failure to make reasonable accommodations for people with
			 disabilitiesSection 805(a) of
			 the Fair Housing Act (42 U.S.C. 3605(a)) is amended by adding at the end the
			 following; For the purposes of this section, discrimination against a
			 person because of handicap includes the failure, in connection with a real
			 estate-related transaction, to make reasonable accommodations for such
			 persons..
		7.Amending the Fair
			 Housing Act to change certain limitations on filing complaints and commencing
			 civil actions
			(a)Section
			 810Section 810(a)(1)(A) of
			 the Fair Housing Act (42 U.S.C. 3610(a)(1)(A)) is amended by inserting after
			 the first sentence the following: The failure to design and construct a
			 dwelling as required by section 804(f)(3)(C) shall be deemed to continue until
			 such time as the dwelling conforms to the requirements of that
			 section..
			(b)Section
			 813Section 813(a)(1)(A) of
			 the Fair Housing Act (42 U.S.C. 3613(a)(1)(A)) is amended by adding at the end
			 the following: The failure to design and construct a dwelling as
			 required by section 804(f)(3)(C) shall be deemed to continue until such time as
			 the dwelling conforms to the requirements of that section..
			
